Citation Nr: 1518247	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for poor circulation, also claimed as neuropathy/radiculopathy of the lower extremities, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

2.  Entitlement to a separate rating for erectile dysfunction, as due to service-connected residuals of a chronic lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to September 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the issues on appeal and suggested the submission of evidence that had not yet been obtained.  Furthermore, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.
In September 2011 and September 2014, the Board remanded these claims to send the Veteran notice, to obtain additional treatment records, to afford the Veteran VA examinations and to obtain addendum medical opinions.  The Veteran was sent notice in September 2011, additional treatment records were associated with the claims file, and the Veteran was afforded VA examinations in October 2011.  Addendum medical opinions were obtained in October 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives pertaining to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran was granted entitlement to service connection for radiculopathy of the bilateral upper extremities in a June 2013 rating decision.  As such, the Veteran's current appeal has been limited to the bilateral lower extremities.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  There is no current diagnosis of a circulatory disorder.

2.  The Veteran's neuropathy of the lower extremities is not causally or etiologically due to service and is not proximately due to or aggravated by a service-connected disability.

3.  The Veteran's service-connected chronic lumbar strain is not productive of erectile dysfunction.


CONCLUSIONS OF LAW

1.  Service connection for poor circulation, also claimed as neuropathy/radiculopathy of the lower extremities, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for entitlement to a separate rating for erectile dysfunction, as due to service-connected residuals of a chronic lumbar strain, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify for the issues of entitlement to service connection for poor circulation and for an increased rating for a lumbar spine disability was satisfied by a letter sent to the Veteran in November 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The Veteran was sent an additional letter in December 2007, and sent a letter regarding secondary service connection in September 2011.  The Veteran's claims were subsequently adjudicated in May 2012.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in November 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  Addendum medical opinions were obtained in October 2014.  Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Poor Circulation, also Claimed as Neuropathy/Radiculopathy of the Lower Extremities, to Include as Secondary to Service-Connected Residuals of a Chronic Lumbar Strain and/or Mild Spondylosis C5-C6, C6-C7

The Veteran seeks entitlement to service connection for poor circulation, also claimed as neuropathy/radiculopathy of the lower extremities.  Of note, the Veteran has been recently service-connected for radiculopathy of the bilateral upper extremities.  See June 2013 rating decision.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Facts

Service treatment records were reviewed.  The Veteran's enlistment examination from October 1995 did not note any circulatory or neurological abnormalities.  During service, the Veteran was diagnosed with lumbar stenosis with radiculopathy.  See May 1999 treatment note.

The Veteran was afforded a VA examination in November 2006.  The Veteran reported numbness and tingling that radiated down his legs to his feet.  Flare-ups were noted to be two to three times per week.  He did not use a cane or back brace.  The Veteran reported falling three times over the last twelve months.  The examiner noted that the Veteran walked with a mild limp, but was able to walk on his toes.  Distal sensation and pulses were intact.  Leg strength was 5/5 and hip strength was 5/5.  He was assessed with a lumbar strain.

The Veteran was afforded a VA examination in December 2009.  There was no noted urinary incontinence or fecal incontinence.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  On examination, the Veteran's gait was normal.  There was no noted spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Motor, sensory, and reflex examinations were normal.  X-rays demonstrated mild to moderate lumbar instability with no spondylosis.  

The Veteran testified in April 2011 that he gets numbness in his feet.  See April 2011 BVA Hearing Transcript, page 7.  He also descried a burning sensation around his knees, the back of his calves, and his thighs.  Id. at page 11.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported that he had no problems of daily living and required no assistive aides.  He indicated that he had no bowel or bladder dysfunction and no incapacitating episodes during the prior twelve months.  Examination revealed no spasm, tenderness, swelling, heat or redness.  Straight leg raising tests were negative.  There was no sensory loss in either lower extremity.  The examiner stated that an electromyogram (EMG) and magnetic resonance imaging (MRI) were not felt indicated in the Veteran because of a lack of neurologic deficit on physical examination.  

The Veteran's physician submitted a statement, received in February 2013, indicating that the Veteran was receiving treatment for progressive low back pain with radiographic deterioration.  The physician indicated that the Veteran was on chronic pain medication and has had therapy and neurological evaluation. 

A VA medical opinion was obtained in October 2014.  The examiner stated that there was no evidence to suggest that a bilateral neuropathy is related to a back strain that occurred while in service.  The examiner opined that it is less likely than not that any neurological disorder is causally related, proximately due to, or aggravated by a service-connected disability, to include his lumbar and/or cervical spine disorder.  The examiner opined that the Veteran's neuropathy, described as a burning sensation in the legs, is related to his uncontrolled diabetes.  The examiner explained that pedal pulses were normal in August 2010 and palpable in April 2014.  There was also no evidence of impaired circulation.

Analysis

Initially, the Board notes that there is no post-service diagnosis of a circulatory disorder.  The Veteran does, however, have a diagnosis of neuropathy.  See October 2014 VA examination.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board notes that the Veteran had a documented lumbar spinal injury during service, with pain radiating into his leg, diagnosed at the time as radiculopathy.  See May 1999 treatment note.  Given the Veteran's complaint of leg pain during service, and resolving all doubt in favor of the Veteran, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

However, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There are no medical opinions of record indicating that the Veteran's current bilateral leg disorder is causally or etiologically due to service.  The October 2014 VA examiner took into consideration the Veteran's history of leg pain and back strain in service, however, failed to relate such to the current diagnosis of neuropathy.  To date, there are no medical opinions of record indicating that the Veteran's current neuropathy is due to service.

Unfortunately, the totality of evidence indicates that the Veteran's current neuropathy was not incurred during service and therefore, entitlement to service connection on a direct basis is not established.

Regarding secondary service connection, the Board notes, as stated previously, that element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra. 

Unfortunately, element (2) under Allen, nexus, has not been satisfied.  See Allen, supra.  The only medical opinion of record indicates that the Veteran's service-connected disabilities have not caused or aggravated the Veteran's neuropathy.  See October 2014 VA opinion.  The VA examiner explained that there is no evidence to suggest a bilateral neuropathy is causally related, proximately due to or aggravated by a service-connected disability, to include the Veteran's lumbar and/or cervical spine disabilities.  The examiner explained that the Veteran's pedal pulses were normal and palpable on August 2010 and April 2014 and that the Veteran's neuropathy, described as a burning sensation, is related to his uncontrolled diabetes.

The Board notes that the Veteran is competent to report on his symptoms of numbness and pain of the bilateral legs.  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current neuropathy disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disorder and his time in service or a service-connected disability, so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has a current neuropathy disorder of the lower extremities.  However, because of the absence of a medical nexus between his current diagnosis and his time in service or to a service-connected disability, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's neuropathy of the bilateral lower extremities to service or to a service-connected disability, and there is no evidence that a service-connected disability has aggravated his neuropathy of the lower extremities.

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for neuropathy of the bilateral lower extremities must be denied.

III.  Entitlement to a Separate Rating for Erectile Dysfunction, as Due to Service-Connected Residuals of a Chronic Lumbar Strain and/or Mild Spondylosis C5-C6, C6-C7

The Veteran seeks entitlement to a separate rating for erectile dysfunction, as due to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

The Board notes that this claim was remanded by the Board in September 2014, as part of the Veteran's claim for an increased rating for his chronic lumbar strain.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone amendments, these changes do not affect the present claim, as the Veteran's claim was filed in August 2006, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

As stated previously, this claim was remanded by the Board in September 2014, as part of the Veteran's claim for an increased rating for his chronic lumbar strain.

The Veteran is currently receiving a 20 percent disability rating for residuals of a chronic lumbar strain, under the General Rating Formula for Diseases and Injuries of the Spine.  As noted in the General Rating Formula for Diseases and Injuries of the Spine, any neurologic abnormalities, including but not limited to bowel or bladder impairment are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

Facts

The evidence indicates that the Veteran suffers from erectile dysfunction.  As noted in the October 2011 VA examination, the Veteran complained of erectile dysfunction, but stated he was not receiving any active treatment for it at the time.

On remand, a medical opinion was obtained regarding the etiology of the Veteran's erectile dysfunction.  In October 2014, the VA examiner stated that there was no evidence of erectile dysfunction being proximately due to or aggravated by a service-connected disability, to include the lumbar or cervical spine disability.  The examiner explained that no urinary disturbances were noted on any VA examinations and the erectile dysfunction is more likely to be related to the Veteran's uncontrolled diabetes.  

The Board notes that the Veteran is not service connected for diabetes.

Analysis

After careful review of the evidence, the Board has concluded that the Veteran is not entitled to a separate rating for erectile dysfunction.  The Veteran has a current diagnosis of erectile dysfunction; however, the VA examiner determined that this disorder is not related to any spine disability, but is instead related to diabetes mellitus, type 2, which is not service connected.  

The Board has considered the Veteran's lay assertions.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report his symptoms of erectile dysfunction because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to attribute this disorder to his service-connected lumbar spine.  That involves specialized knowledge or training in the management, identifying of diseases and complications related to spine diseases and injuries.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated, including whether erectile dysfunction has resulted from his lumbar spine disability.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology or their relationship to his service-connected lumbar spine disability. 

Because a separate rating for erectile dysfunction was not assigned, consideration of an extraschedular evaluation for erectile dysfunction will not be given.  Furthermore, the Board determined in the September 2014 decision that extraschedular consideration was not warranted for the Veteran's lumbar disability.

Accordingly, for the reasons explained above, the preponderance of the evidence is against a separate rating for erectile dysfunction, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for poor circulation, also claimed as neuropathy of the lower extremities, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7, is denied.

Entitlement to a separate rating for erectile dysfunction, as due to service-connected residuals of a chronic lumbar strain is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


